Citation Nr: 1233306	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for cervical spine disability. 

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for cervical spine disability. 

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection for lumbosacral spine disability.

6.  Entitlement to a disability rating in excess 30 percent for major depression.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from January 1982 to September 1982 and from February 2003 to June 2004.  His discharge documents show that he served in Southwest Asia.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico dated in August 2007.  

The issues of whether new and material evidence has been presented to reopen the claims of entitlement to service connection for cervical spine disability and bilateral knee disability are decided herein whereas the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral knee disability and entitlement to service connection for cervical spine disability were denied in an unappealed November 2005 rating decision. 

2.  The evidence received since the November 2005 rating decision includes evidence that is not cumulative or redundant of that previously of record and is sufficient, when considered with the evidence previously of record, to raise a reasonable possibility of substantiating the claims for service connection for bilateral knee disability and cervical spine disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  New and material evidence has been received to reopen a claim for service connection for cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 6 (1996). 

Analysis 

In an unappealed rating decision dated in November 2005, the RO denied service connection for bilateral knee disability and cervical spine disability.  Service connection for bilateral knee disability was denied because a VA examiner opined that the Veteran had degenerative arthritis in service and this condition could not have manifested so rapidly in 2003 and 2004, thus it was less likely as not due to service and more likely due to natural aging.  The examiner noted that service treatment records were silent for knee trauma in service.  Service connection for cervical spine disability was denied as the condition reportedly first manifested in an August 2005 VA examination, over a year after the Veteran's separation from service in June 2004.  

The subsequently received evidence includes VA treatment records and Social Security Administration records showing treatment for multiple bilateral knee disabilities as well as current cervical spine disability.  Furthermore, in conjunction with his claim to reopen these claims, the Veteran, who served as a military policeman in Iraq, contended in August 2009 that these disabilities were incurred through trauma associated with the rigors of his service in Iraq.  He reported during examination in 2006 that he suffered injury to his knees and back in 2003 in Iraq.  He described injury secondary to carrying heavy equipment in Iraq.  VA treatment records also document ongoing complaints of and treatment for these conditions. 

The medical evidence showing the presence of the claimed disabilities and the Veteran's assertions concerning injury and trauma in service and continuity of symptomatology since service are not cumulative or redundant of the evidence previously of record and they specifically address the bases of the prior denials.  Moreover, they are sufficient to establish a reasonable possibility of substantiating the claims.  Therefore, the evidence is new and material.  Accordingly, reopening of the claims is in order. 


ORDER

New and material evidence having been received, reopening of the claim for service connection for bilateral knee disability is granted.

New and material evidence having been received, reopening of the claim for service connection for cervical spine disability is granted.


REMAND

The Board has found that additional development is required before the Veteran's remaining claims are decided.  

As to the claim for increased rating for major depression, the Board observes that the record is replete with reference to markedly fluctuating Global Assessment of Functioning (GAF) scores over the course of the appeal period.  The Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  During the appeal period, the Veteran's scores have ranged from 25 and 35, signifying very serious impairment, to 60 and 62, representing a lesser degree of impairment.  The most recent VA examination in June 2011 was conducted a day after the Veteran was released from a nine-day inpatient psychiatric hospitalization with an admitting GAF of 25.  The Board notes that the claims folder was not reviewed prior to this examination.  Furthermore, the discharge summary for the Veteran's previous VA psychiatric hospitalization in January 2010 included GAF scores of 35 at admission and discharge.  

Recently translated documents from the Veteran include a statement expressing his sentiment that his conditions have worsened.  Under the circumstances, the Board finds that an additional VA examination is warranted to determine the level of impairment caused by the service-connected depression during the appeal period.  

As for the claim for service connection for bilateral knee, low back and neck disabilities, the Veteran contends that he injured himself during the rigors of his service in Iraq and while carrying heavy equipment.  As there is evidence of current disability and as the Veteran's contentions are not inconsistent with his service as documented, the Board finds that an examination and opinion as to whether any current back, neck or knee disabilities are related to service is warranted.  

Moreover, the claim for TDIU is remanded in light of the potential effect of other claims on appeal and in order to assess the occupation impact of all of the service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination by an examiner with sufficient expertise to determine the severity of the Veteran's service-connected major depression during the period of this appeal.   The examiner should review the claims folders before preparing their examination report. 

All indicated tests and diagnostics should be performed, and the results of such tests and diagnostics should be incorporated into the examination report. 

The examiner should record the current symptoms of the service-connected major depression, utilizing appropriate examination worksheets and expressing observations in terms conforming to VA's Rating Schedule.  See 38 C.F.R. Part IV.  The examiner should address the significance, if any, of the various GAF scores contained in the record.  

The examiner should particularly note the degree to which the service-connected disability being examined causes occupational impairment and impairment in activities of daily living.

2.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's cervical spine, lumbosacral spine and bilateral knee disabilities present during the pendency of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, for each such disability found, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service.  For the purposes of the opinion, the examiner should assume that the Veteran is a credible historian. 

The rationale for each opinion expressed must also be provided.  If the examiner opines that the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Then, the RO should arrange for the Veteran to be afforded a VA examination or examinations to determine the impact of his other service-connected disabilities on his employability.  The examiner(s) should review the pertinent information in the claims files in conjunction with the examinations and indicate that such review has occurred.  Then, the examiner(s) is (are) to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background. 

The rationale for all opinions expressed must be provided.  If the examiner or examiners opine that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issues of entitlement to an increased rating for major depression and service connection for lumbosacral and cervical spine disabilities, bilateral knee disabilities and entitlement to a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his attorney-representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


